Citation Nr: 0508483	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to burial benefits, to include plot 
allowances and transportation expenses.

2.  Whether the termination of payment of nonservice-
connected pension benefits to the veteran, effective November 
1, 1999, was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION


The veteran had active service from January 1969 to January 
1971.  He died in October 2000.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
claim of entitlement to burial benefits, to include plot 
allowances and transportation expenses.  The appellant 
subsequently timely appealed the RO's denial, and the case 
underwent appellate adjudication by the Board in February 
2003.  The appellant appealed the February 2003 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Following a February 2003 Secretary's Brief, 
a July 2004 Court Order vacated and remanded the February 
2003 Board decision.  At present, the appellant's case is 
once again before the Board for appellate consideration.  
However, as additional development is necessary prior to 
appellate review of the issue on appeal, the case is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.




REMAND

As noted above, the appellant's case is currently before the 
Board following a February 2003 Secretary's Brief and a July 
2004 Court Order, which vacated and remanded the February 
2003 Board decision.  In this respect, the February 2003 
Board decision denied the appellant's claim of entitlement to 
burial benefits on the grounds that, although the veteran had 
been eligible for pension benefits, those benefits were 
terminated on November 1, 1999 when his income exceeded the 
allowable threshold.  As the veteran was not in receipt of 
benefits at the time of his death, the appellant (the 
veteran's widow) was not entitled to receive burial benefits.

Upon the appellant's appeal to the Court, the appellant 
argued that the VA failed to advise the veteran when living 
that under the exempt-expenditure provisions of 38 U.S.C.A. 
§ 1503, the veteran could have offset his income by the 
amount of his unreimbursed medical expenses, which in turn 
may have affected whether he was entitled to receive benefits 
up until the time of his death.  In this respect, the Court 
found that the appellant raised the above noted argument for 
the first time on appeal, as well as that the Secretary may 
award burial benefits if there was an original or reopened 
claim pending at the time of death, per 38 U.S.C.A. § 2302(a) 
and 38 C.F.R. § 1600(b).

The Court also found that the Board should address in the 
first instance the merits of the appellant's claim of whether 
the termination of payment of nonservice-connected pension 
benefits to the veteran, effective November 1, 1999, was 
proper.  The Board however, finds that this issue is 
inextricably intertwined with the issue of entitlement to 
burial benefits, to include plot allowances and 
transportation expenses, and that the RO has not had the 
opportunity to adjudicate the issue of whether the 
termination of payment of nonservice-connected pension 
benefits to the veteran, effective November 1, 1999, was 
proper.  The Board also finds that the appellant has not been 
provided with proper notice of her appellate rights regarding 
the issue of whether the termination of payment of 
nonservice-connected pension benefits to the veteran, 
effective November 1, 1999, was proper.  As there is no 
notice of disagreement regarding this issue, the issue is not 
jurisdictionally before the Board for appellate review, and 
hence, additional development is necessary prior to the 
Board's adjudication of this issue.

A finding that the termination of payment of nonservice-
connected pension benefits to the veteran, effective November 
1, 1999, was inappropriate could have a significant impact on 
the adjudication of the issue of entitlement to burial 
benefits, to include plot allowances and transportation 
expenses.  For the foregoing, the Board deems these two 
issues to be inextricably intertwined.  See EF v. Derwinski, 
1 Vet. App. 324 (1991); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  In deciding whether a claim raised during the course 
of an appeal is inextricably intertwined with an issue that 
has been developed, adjudicators must look to what affect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a finding that the termination of payment of 
nonservice-connected pension benefits to the veteran, 
effective November 1, 1999, was inappropriate may result in 
the award of burial benefits to the appellant.

The fact that two claims are inextricably intertwined does 
not obviate the need for following proper procedure and 
ensuring appellate review of each claim.  The appellate 
review of a decision at the RO level is initiated by the 
filing of a notice of disagreement (NOD) within one year of 
notice of the determination being appealed, and is perfected 
by the filing a substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Brannon v. West, 12 Vet. App. 32, 34 (1998).  The 
substantive appeal must be filed within one year after the 
mailing of the notification of an adverse RO decision or 
within sixty days after the RO mails a statement of the case, 
whichever period ends later.  See 38 U.S.C.A §7105(b)(1); 38 
C.F.R. § 20.302(b) (2004).

The Board will therefore, defer its consideration of the 
appellant's claim of entitlement to burial benefits, to 
include plot allowances and transportation expenses, pending 
completion of action by the RO requested in this remand with 
respect to the issue of whether the termination of payment of 
nonservice-connected pension benefits to the veteran, 
effective November 1, 1999 was proper.

Furthermore, pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Moreover, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

Therefore, in order to accord the appellant every 
consideration with respect to the present appeal, and to 
ensure that the appellant is provided with due process of the 
law, the case is remanded to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure for the issue of whether the 
termination of payment of nonservice-
connected pension benefits to the 
veteran, effective November 1, 1999, was 
proper, that all notification 
requirements set forth at 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the appellant (1) about the 
information and evidence needed to 
warrant a grant of the claim; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell the appellant to 
provide any evidence in her possession 
that pertains to the claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist the appellant 
as set forth in the VCAA as specifically 
affecting the issue of whether the 
termination of payment of nonservice-
connected pension benefits to the 
veteran, effective November 1, 1999 was 
proper.

2.  The RO should formally adjudicate the 
issue of whether the termination of 
payment of nonservice-connected pension 
benefits to the veteran, effective 
November 1, 1999, was proper.  If the 
determination remains adverse to the 
appellant, the RO should provide the 
appellant and her representative with 
notice of appellate rights, specifically 
the right to file a notice of 
disagreement within one year of notice of 
the determination.  If appellate review 
is initiated by the filing of a notice of 
disagreement, the RO should issue a 
statement of the case with the applicable 
law and regulations regarding the claim, 
and the appellant should be provided 
information regarding the filing of a 
substantive appeal to this issue.  See 38 
C.F.R. § 20.200 (2004).

3.  The RO should also readjudicate the 
issue of entitlement to burial benefits, 
to include plot allowances and 
transportation expenses, in light of the 
appellant's timely appeal of this issue, 
and the Court's remand of this issue to 
the Board as discussed in the July 2004 
Court Order.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed remains denied, the appellant and 
her representative, if any, should be 
furnished a supplemental statement of the 
case with the applicable law and 
regulations, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




